DETAILED ACTION
This action is in response to the submission filed on 7/11/2022.  Claims 29-32, 35-48 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the amendments have been fully considered and are persuasive.  Facilitating treatment of a patient is considered integration of the judicial exception into a practical application.  The rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Charlie Franklin (reg. no. 73,046) on 7/18/2022.
The application has been amended as follows: 

Claim 29, line 28, the phrase “the second pathway is identified based on the independent functional module; and” is amended to read as:

-- the second pathway is identified based on the independent functional module;
determining a crosstalk based on a comparison of the second P-value of the second pathway and the first P-value of the second pathway when a result of comparison of the second P-value of the first pathway and the first P-value of the first pathway is unchanged; and – 

Claim 43, line 25 the phrase “the second pathway is identified based on the independent functional module;” is amended to read as:
-- the second pathway is identified based on the independent functional module; 
determining a crosstalk based on a comparison of the second P-value of the second pathway and the first P-value of the second pathway when a result of comparison of the second P-value of the first pathway and the first P-value of the first pathway is unchanged; and -- 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 29-32 and 35-48 contain allowable subject matter. The closest prior art of record, US 2009/0182513 (“Draghici”), “Signaling Pathways Coupling Phenomena” (“Donato”) and US 2012/0041683 (“Vaske”) teach methods for analyzing biological networks in the form of
biological pathways. However, these references and the remaining prior art of record, alone or in combination, fail to disclose or suggest
(claims 29, 43)
“determining a crosstalk based on a comparison of the second P-value of the second pathway and the first P-value of the second pathway when a result of comparison of the second P-value of the first pathway and the first P-value of the first pathway is unchanged”,

in combination with the remaining elements and features of the claimed invention. It is for
these reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                                 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148